DETAILED ACTION
This office action is in response to the amendments filed 01/29/2021.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks pg 15, filed 01/29/2021, with respect to claim objection to claim 15 have been fully considered and are persuasive.  The claim objection to claim 15 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1, and 15 on pg 16-18 in Remarks filed 01/29/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In this case, the limitation of “wherein the second OTT messaging channel is configured to be built over network services of at least another network service provider” is mapped to new reference Fighel, explained in more detail below.
Applicant further argues in essence:
[a] However, nowhere in Robertson is there any disclosure where "system 100" is a "multi-tenant system configured to store tenant data in a same physical database arranged so that data of each tenant is kept logically separate from that of other tenants," per Applicant's claim recitations.
In response to [a] examiner disagrees, as Robertson teaches in Fig. 1 shows endpoint switch 102 containing endpoint controller 104, and fig.3 shows that 104 contains portal module 124, col.11 lines 39-“Each portal module 124a-n, in the depicted embodiment, comprises one of a plurality of decentralized portal modules 124a-n operating at different geographic locations for different organizations 122a-in. In this manner, the plurality of portal modules 124a-n may be configured to provide one or more users with access to profile pages for the different organizations 122a-n, indexed and accessible by role, with each organization 122a-n managing and/or controlling Security for its own pages and each portal module 124a-n monitoring and publishing communications from its own associated endpoint controller 104.” each portal contains information about user for each respective organization at each respective physical location, indexed by role, therefore logically separated.  

[b] Robertson does not disclose "a first OTT messaging application executing on the first client device, the request comprising an enterprise system identifier (ID) for an enterprise that is a tenant of the multi-tenant system, wherein the first OTT messaging channel is configured to be built over network services of at least one network service provider," .
In response to [b] while Robertson discloses sms mms and various chatting protocols, in col.7 lines 13-38, the actual applications on the device are not explicitly disclosed.  Examiner relies upon Yi reference, that shows whatsapp and messenger applications and converting these messages more clearly, such as in para.0027.
However it can be seen in Robertson col.10 lines 36-48 shows enterprise system ID“A communications switch 102a-n, in one embodiment, may receive a communication and/or a communications request for a role in an organization 122a-n, and a role may comprise a pool of one or more members” col.9 lines 5-12 “In this manner, a first user, communications device 106a, endpoint 106a, or the like may send a communications request or otherwise initiate a communication and/or communications session with a user, a role, an organization, or the like with a phone number, extension number, or other identifier, without knowledge of which endpoint 106b the endpoint controller 104 selects for the communication and/or communications session.” the request can contain information regarding a role phone number extension or other types of identifiers which is related to a person of a 
Regarding the last limitation of a network service provider, Robertson: col.6 lines 22-40 “The communications switch 102, in one embodiment, comprises a hardware communications Switch. The communications switch 102 and/or the endpoint controller 104 may comprise one or more communications ports and/or inter faces (e.g., one or more physical or virtual network inter faces), such as one or more Ethernet ports (e.g., 8P8C, RJ45), one or more telephone ports (e.g., RJ11, RJ14, RJ25, 6P4C), one or more wireless interfaces (e.g., Wi-FiR) or IEEE 802.11 interface; BluetoothR) interface; mobile tele communications radio such as 2G, 3G, 4G, and/or 5G interface), one or more fiber-optic transceivers, or other ports and/or interfaces, using which the communications switch 102 may send and/or receive voice and/or data communications over the one or more communications channels 108 (e.g., a local area network (LAN), a wide area network (WAN), the public switched telephone network (PSTN), the Internet, a wireless channel and/or network, a wired channel and/or network, a T1 line, an E1 line, a fiber-optic channel, or the like).” the channel is between the switch 102 and the UE, channel 108, can be a plurality of types of channels.  In this case, the mobile tele communication channels, internet, TI E1 fiberoptic channels are all provided by a network service provider.

[c] Additionally, Robertson fails to describe "creating a first connection via the first OTT messaging channel with the first client device via a first set of connection protocol parameters for the first OTT messaging channel," and "accessing, by the multi-tenant system, a second set of connection protocol parameters for a second OTT messaging channel, the set second of connection protocol parameters associated with the enterprise, wherein the second OTT messaging channel is configured to be built over network services of at least another network service provider"
In response to [c] examiner disagrees, as Robertson shows in col.19 lines 34-49 using connection protocol parameters “In one embodiment, a communications request to initiate a new communications session may include and/or reference a public key certificate identifying a user (e.g., an individual, an employee), a role, an organization 122, or the like associated with a session endpoint masqueraded and/or represented by the identity module 202. The security module 302, in one embodiment, may validate the public key certificate using Web of Trust (WOT) association rules, may check a designated revoker to ensure that the WOT public key certificate has not been revoked, or the like. In a further embodiment, the security module 302 may validate the public key certificate using public-key infrastructure PKI rules with trusted roots from one or more certificate authori ties (CAs), may check a CA's certificate revocation list (CRL) to ensure that the PKI public key certificate has not been revoked, or the like.” the public key certificate is a connection protocol parameter.  Furhter, in col.20 lines 41-55, a trust value can be used to initiate a connection, as well as generally a certificate , or identity in col.20 lines 15-40, when creating a connection in Robertson: Fig.1B, col.6 lines 10-21 “and one or more communications channels 108.” col.7 lines 39-63 “ In certain embodiments, the communications Switch 102 and/or an associated session controller may comprise an internet protocol (IP) PBX with internet protocol connectivity, providing audio, video, text, and/or data communications to and/or from one or more endpoints 106 using a transmission control protocol/internet protocol (TCP/IP) protocol stack, or the like….The communications Switch 102 (e.g., the session controller) may be configured to receive one or more communications requests of the communications protocol, to broker a communications session between two endpoints 106a, 106b or other destinations 106.” a connection is established between the communication 106 to the communications switch via channel 108.
Similarly, Robertson: col.9 lines 12-24 “In a further embodiment, the endpoint controller 104 may be configured to receive a request for an individual, a role, an organization, or the like without a phone number or extension number, but with another identifier, such as a name, a title, an email address, a username, a department, or the like. The endpoint controller 104 may query a directory (e.g., a lightweight directory access protocol (LDAP) server), a database, a lookup table, and/or another data structure with the received identifier, to determine one or more endpoints 106 associated with the identifier, in order to select an endpoint 106 as a destination for the requested communication and/or communication session.” the endpoint controller access an directory to find out connection parameters to “In certain embodiments, the security module 302 may authenticate a destination 106 (e.g., a Software or hardware SIP endpoint, or the like). For example, the security module 302 may validate and/or authenticate a username or other unique identifier and a password in response to a destination 106 registering with the endpoint selection module 204 to receive one or more communications.” similarly, the destination for the communication request can also be validated using the same method as above for the first set of connection protocol parameters, as well as using the destination communication type.  
Regarding the limitation of network service provider being different, examiner relies upon Fighel reference, explained in more detail in the rejection below.

[d] “However, Yi fails to remedy the deficiencies of Robertson, as argued above, namely, "a multi-tenant system configured to store tenant data in a same physical database arranged so that data of each tenant is kept logically separate from that of other tenants," "a first over-the-top (OTT) messaging channel generated by a first OTT messaging application executing on the first client device," "the request comprising an enterprise system identifier (ID) for an enterprise that is a tenant of the multi-tenant system," "wherein the first OTT messaging channel is configured to be built over network services of at least one network service provider," and "wherein the second OTT messaging channel is configured to be built over network services of at least another network service provider."
In response to [d], Examiner relies upon Robertson to teach "a multi-tenant system configured to store tenant data in a same physical database arranged so that data of each tenant is kept logically separate from that of other tenants," "the request comprising an enterprise system identifier (ID) for an enterprise that is a tenant of the multi-tenant system," "wherein the first OTT messaging channel is configured to be built over network services of at least one network service provider,", however Yi is relied upon to show the first and second messaging applications.  It can be seen in at least para.0027 and para.0064 of Yi that 
Regarding the limitation "wherein the second OTT messaging channel is configured to be built over network services of at least another network service provider.", to show that messages can be communicated between different network service providers, examiner relies upon new reference Fighel, explained in more detail in the rejection below.

Applicant's arguments filed 01/29/2021 regarding independent claim 9, and each dependent claim in view of 35 USC 103 rejection on pg. 19-20 have been fully considered but they are not persuasive. 
Applicant argues in essence:
[e] “Similarly to the remarks made above to independent claims 1 and 15, Robertson fails to disclose "a first over-the-top (OTT) messaging channel generated by a first OTT messaging application executing on the first client device,...wherein the first OTT messaging channel is configured to be built over network services of at least one network service provider," as Robertson discloses destination points 106 communicating text, audio and video that is converted at the endpoint controller 104 into a transcription or transcoding of the original message into another message suitable for destination endpoint 106. Nowhere is there any disclosure of "a first over-the-top (OTT) messaging channel generated by a first OTT messaging application executing on the first client device," "wherein the first OTT messaging channel is configured to be built over network services of at least one network service provider," per Applicant's claim recitations. “
Yi fails to remedy the deficiencies of Robertson, and consequently, the combination Robertson in view of Yi does not teach or suggest at least this element of independent claim 9.”
In response to [e] Robertson teaches “wherein the first OTT messaging channel is configured to be built over network services of at least one network service provider," in: col.6 lines 22-40, “The communications switch 102, in one embodiment, comprises a hardware communications Switch. The communications switch 102 and/or the endpoint controller 104 may comprise one or more communications ports and/or inter faces (e.g., one or more physical or virtual network inter faces), such as one or more Ethernet ports (e.g., 8P8C, RJ45), one or more telephone ports (e.g., RJ11, RJ14, RJ25, 6P4C), one or more wireless interfaces (e.g., Wi-FiR) or IEEE 802.11 interface; BluetoothR) interface; mobile tele communications radio such as 2G, 3G, 4G, and/or 5G interface), one or more fiber-optic transceivers, or other ports and/or interfaces, using which the communications switch 102 may send and/or receive voice and/or data communications over the one or more communications channels 108 (e.g., a local area network (LAN), a wide area network (WAN), the public switched telephone network (PSTN), the Internet, a wireless channel and/or network, a wired channel and/or network, a T1 line, an E1 line, a fiber-optic channel, or the like).” the channel is between the switch 102 and the UE, channel 108, can be a plurality of types of channels.  In this case, the mobile tele communication channels, internet, TI E1 fiberoptic channels are all provided by a network service provider.
Regarding the limitation “a first over-the-top (OTT) messaging channel generated by a first OTT messaging application executing on the first client device “, while Robertson discloses sms mms and various chatting protocols, in col.7 lines 13-38, the actual applications on the device are not explicitly disclosed.  Examiner relies upon Yi reference, that shows whatsapp and messenger applications and converting these messages more clearly, such as in para.0027, converted into each other in para.0064.

[f] Dependent claims are allowable because they depend on the allowable base claims.
In response to [f], examiner maintains a rejection on each independent claim, therefore this argues does not apply.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 

Claims 1-3, 6-8, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (hereinafter Robertson, US 9,584,518 B2) in view of Yi et al. (hereinafter Yi, US 2016/0149839 A1) further in view of Fighel (US 8,792,882 B2).

Regarding Claim 1, Robertson discloses A method comprising: receiving, by a multi-tenant system (Robertson: Fig.1B Communication switch 102) configured to store tenant data in a same physical database arranged so that data of each tenant is kept logically separate from that of other tenants (Robertson: Fig. 1 shows endpoint switch 102 containing endpoint controller 104, and fig.3 shows that 104 contains portal module 124, col.11 lines 39-49 “Each portal module 124a-n, in the depicted embodiment, comprises one of a plurality of decentralized portal modules 124a-n operating at different geographic locations for dif ferent organizations 122a-in. In this manner, the plurality of portal modules 124a-n may be configured to provide one or more users with access to profile pages for the different organizations 122a-n, indexed and accessible by role, with each organization 122a-n managing and/or controlling Secu rity for its own pages and each portal module 124a-n monitoring and publishing communications from its own associated endpoint controller 104.” each portal contains information about user for each respective organization, indexed by role, therefore logically separated.), 
a request from a first client device via a first over-the-top (OTT) messaging channel (Robertson: Fig.1B, col.6 lines 10-21 “and one or more communications channels 108.” col.7 lines 39-63 “ In certain embodiments, the communications Switch 102 and/or an associated session controller may comprise an internet protocol (IP) PBX with internet protocol connectivity, providing audio, video, text, and/or data communications to and/or from one or more endpoints 106 using a transmission control protocol/internet protocol (TCP/IP) protocol stack, or the like….The communications Switch 102 (e.g., the session controller) may be configured to receive one or more communications requests of the communications protocol, to broker a communications session between two endpoints 106a, 106b or other destinations 106.” under broadest reasonable interpretation, Over the top communication channels are communication channels are operate over the internet, it can be seen that all communications can be performed via networks 108, which includes LAN, WAN, internet etc, such as in col.6 lines 35-40.  It can also be seen in Col.7 lines 12-38 that for each of video, audio and text communications, an internet protocol is provided.  A communication request is received via a communication channel such as one that provides audio, video, and/or text)
the request comprising an enterprise system identifier (ID) for an enterprise that is a tenant of the multi-tenant system (Robertson: col.10 lines 36-48 “A communications switch 102a-n, in one embodiment, may receive a communication and/or a communications request for a role in an organization 122a-n, and a role may comprise a pool of one or more members” col.9 lines 5-12 “In this manner, a first user, communications device 106a, endpoint 106a, or the like may send a communications request or otherwise initiate a communication and/or communications session with a user, a role, an organization, or the like with a phone number, extension number, or other identifier, without knowledge of which endpoint 106b the endpoint controller 104 selects for the communication and/or communications session.” the request can contain information regarding a role phone number extension or other types of identifiers which is related to a person of a particular role in the enterprise.  for example col.6 line 63 shows an enterprise session controller and col.9 line 25-37 shows the enterprise roles in an organization.), 
wherein the first OTT messaging channel is configured to be built over network services of at least one network service provider (Robertson: col.6 lines 22-40 “The communications switch 102, in one embodiment, comprises a hardware communications Switch. The communications switch 102 and/or the endpoint controller 104 may comprise one or more communications ports and/or inter faces (e.g., one or more physical or virtual network inter faces), such as one or more Ethernet ports (e.g., 8P8C, RJ45), one or more telephone ports (e.g., RJ11, RJ14, RJ25, 6P4C), one or more wireless interfaces (e.g., Wi-FiR) or IEEE 802.11 interface; BluetoothR) interface; mobile tele communications radio such as 2G, 3G, 4G, and/or 5G interface), one or more fiber-optic transceivers, or other ports and/or interfaces, using which the communications switch 102 may send and/or receive voice and/or data communications over the one or more communications channels 108 (e.g., a local area network (LAN), a wide area network (WAN), the public switched telephone network (PSTN), the Internet, a wireless channel and/or network, a wired channel and/or network, a T1 line, an E1 line, a fiber-optic channel, or the like).” the channel is between the switch 102 and the UE, channel 108, can be a plurality of types of channels.  In this case, the mobile tele communication channels, internet, TI E1 fiberoptic channels are all provided by a network service provider.); 
creating a first connection via the first OTT messaging channel with the first client device (Robertson: Fig.1B, col.6 lines 10-21 “and one or more communications channels 108.” col.7 lines 39-63 “ In certain embodiments, the communications Switch 102 and/or an associated session controller may comprise an internet protocol (IP) PBX with internet protocol connectivity, providing audio, video, text, and/or data communications to and/or from one or more endpoints 106 using a transmission control protocol/internet protocol (TCP/IP) protocol stack, or the like….The communications Switch 102 (e.g., the session controller) may be configured to receive one or more communications requests of the communications protocol, to broker a communications session between two endpoints 106a, 106b or other destinations 106.” a connection is established between the communication 106 to the communications switch via channel 108)
 via a first set of connection protocol parameters for the first OTT messaging channel (Robertson: col.19 lines 34-49 “In one embodiment, a communications request to initiate a new communications session may include and/or reference a public key certificate identifying a user (e.g., an individual, an employee), a role, an organization 122, or the like associated with a session endpoint masqueraded and/or represented by the identity module 202. The security module 302, in one embodiment, may validate the public key certificate using Web of Trust (WOT) association rules, may check a designated revoker to ensure that the WOT public key certificate has not been revoked, or the like. In a further embodiment, the security module 302 may validate the public key certificate using public-key infrastructure PKI rules with trusted roots from one or more certificate authori ties (CAs), may check a CA's certificate revocation list (CRL) to ensure that the PKI public key certificate has not been revoked, or the like.” the public key certificate is a connection protocol parameter.  Furhter, in col.20 lines 41-55, a trust value can be used to initiate a connection, as well as generally a certificate , or identity in col.20 lines 15-40); 
accessing, by the multi-tenant system, a second set of connection protocol parameters for a second OTT messaging channel, the set second of connection protocol parameters associated with the enterprise (Robertson: col.9 lines 12-24 “In a further embodiment, the endpoint controller 104 may be configured to receive a request for an individual, a role, an organization, or the like without a phone number or extension number, but with another identifier, such as a name, a title, an email address, a username, a department, or the like. The endpoint controller 104 may query a directory (e.g., a lightweight directory access protocol (LDAP) server), a database, a lookup table, and/or another data structure with the received identifier, to determine one or more endpoints 106 associated with the identifier, in order to select an endpoint 106 as a destination for the requested communication and/or communication session.” the endpoint controller access an directory to find out connection parameters to find a destination for the connection.  This information can be related to an enterprise endpoint such as in col.12 line 12-25. Robertson: col.19 lines 50-55 “In certain embodiments, the security module 302 may authenticate a destination 106 (e.g., a Software or hardware SIP endpoint, or the like). For example, the security module 302 may validate and/or authenticate a username or other unique identifier and a password in response to a destination 106 registering with the endpoint selection module 204 to receive one or more communications.” similarly, the destination for the communication request can also be validated using the same method as above for the first set of connection protocol parameters.), 
creating a second connection via the second OTT messaging channel with a second client device associated with the enterprise (Robertson: Col.25 lines 17-30 “A routing module 206 maintains 506 and/or directs 506 connectivity for the session with at least the selected 504 destination 106 using the communications protocol and the method 500 ends.” a connection is established between the routing 
performing communications between the first client device and the second client device (Robertson: col.17 lines 40-53 “In one embodiment, the routing module 206 maintains and/or directs connectivity for a communication and/or a communications session with at least one destination 106 selected by the endpoint selection module 204, using one or more of the communications protocols described above (e.g., SIP), or the like. The routing module 206 may make an initial connection, sending, routing, and/or forwarding a communications request and/or a communication itself to a selected destination 106. The routing module 206, in this manner, may use an established communications session to spawn and/or transfer one or more live or non-live communications, such as, Voice/audio, text, video, documents, or the like” It can be seen the routing module is part of endpoint controller 104 in Fig.3, which is part of the communication switch in Fig. 1B. Communications are routed to and from the destination via the routing module.),
 the performing comprising: 
receiving a first message from the first client device via the first OTT messaging channel (Robertson: col.17 lines 45-49 “The routing module 206 may make an initial connection, sending, routing, and/or forwarding a communications request and/or a communication itself to a selected destination 106.” a communication itself, is a first message.); 2 of 21 IWASHNGTON\0001 51229\0090\574070.v1 -1/26/21App. No. 16/020,926Attorney Docket No. 030730-3189US 
converting the first message to a converted first message conforming with the second OTT messaging channel (Robertson: col.19 lines 1-14 “For example, some destinations 106 may support video while others may not, or may support different formats of Video and/or audio. A recipient of a communication may have a preference for text, while an originator of the communication may have a preference for voice, or vice versa. In certain embodiments, the routing module 206 may transcribe audio into text or vice versa (e.g., convert text to audio) with little or no delay to the communication. The routing module 206, in certain embodiments, may store and/or maintain a table, a list, or another data structure defining one or more preferences (e.g., based on user input), compatibilities, or the like and may transcode or convert a communications session based on the one or more preferences, compatibilities” based on preference or capabilities of the destination channel, the message can be converted.); 
sending the converted first message via the second OTT messaging channel to the second client device (Robertson: col.18 lines 63-67 “n certain embodiments, the routing module 206 may be configured to transcode and/or convert a communication session into a different format and/or mode of communication for transferring the communication session, based on a preference and/or compatibility of the new destination 106.” ).
However Robertson does not explicitly disclose a request from a first client device via a first over-the-top (OTT) messaging channel generated by a first OTT messaging application executing on the first client device, wherein the second OTT messaging channel is configured to be built over network services of at least another network service provider; receiving a second message from the second client device via the second OTT messaging channel generated by a second OTT messaging application executing on the second client device; converting the second message to a converted second message conforming with the first OTT messaging channel; and sending the converted second message via the first OTT messaging channel to the first client device.
Yi discloses disclose a request from a first client device via a first over-the-top (OTT) messaging channel generated by a first OTT messaging application executing on the first client device (Yi: Fig.6B 162, para.0067 “More specifically, method 160 begins with the chat synchronizer 40 receiving a chat message from a user in the virtual chat room 60 (box 162). As above, chat synchronizer 40 will then determine whether the chat message is to be sent to the other user(s) as a direct message or an indirect message (box 164).” via a chat service, such as facebook/skype etc shown in Fig.1 to the chat synchronizer 40, a message is received. para.0027 “Thus, if the users of client devices 12, 14 have a FACE BOOK account, the chat applications executing on client devices 12, 14 would include a FACEBOOK user application. Similarly, if the user of client devices 12, 14 have a WHATSAPP account, the client applications executing on client devices 12, 14 would include a WHATSAPP user application. Of course, each client device 12, 14 may execute the same or different user applications depending on which chat platforms 50 the user(s) are associated with.” it can be seen in Fig. 1 that each device can be using different chatting apps, such as whatsapp or facebook.), 
receiving a second message from the second client device via the second OTT messaging channel generated by a second OTT messaging application executing on the second client device (Yi: Fig.6B 162, para.0067 “More specifically, method 160 begins with the chat synchronizer 40 receiving a chat message from a user in the virtual chat room 60 (box 162). As above, chat synchronizer 40 will then determine whether the chat message is to be sent to the other user(s) as a direct message or an indirect message (box 164).” via a chat service, such as facebook/skype etc shown in Fig.1 to the chat synchronizer 40, a message is received.  It can be seen in Fig. 7 and para.0112 that the communication is between two users using different messaging apps, facebook messenger, and not facebook messenger.); 
converting the second message to a converted second message conforming with the first OTT messaging channel (Yi: para.0064 “ Indirect messaging, however, involves a situation where one or more of the intended recipient(s) of the chat message and the sending user is/are on different, possibly incompatible, chat platforms 50. In these cases, chat synchronizer may be configured to translate the chat messages between the formats of the chat platforms, if needed. “ messages can be translated based on formats of the receiving platforms.); and 
sending the converted second message via the first OTT messaging channel to the first client device (Yi: Fig.6B 172, para.0067 “Indirect messaging, however, controls the chat synchronizer 40 to select the chat proxy 30 that is appropriate for the intended recipient(s) of the chat message (box 168), edit the message to identify the sender, if needed (box 170), and send the message to the proxy middleware function of the selected chat proxy 30 (box 172).”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Robertson and Yi in order to incorporate a request from a first client device via a first over-the-top (OTT) messaging channel generated by a first OTT messaging application executing on the first client device, receiving a second message from the second client device via the second OTT 
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving communications between different mediums (Yi: para.0003-0004).
However Robertson-Yi does not explicitly disclose wherein the second OTT messaging channel is configured to be built over network services of at least another network service provider.
Fighel discloses wherein the second OTT messaging channel is configured to be built over network services of at least another network service provider (Fighel: col.4 lines 14-18 “in FIG. 1, a subscriber A associated with a telephony device 102 on the first network 106 is sending an SMS com munication to a Subscriber B associated with a telephony device 104 on the second telephony network 108.”  col.5 lines 23-42 “The non-native service provider may partner with a second mobile telephony provider of the second telephony network 108 to provide SMS messages to each other customers. In Such a partnership, the non-native service provider may pro vide a list of users and their associated information from user information DB 140 to the second mobile telephony provider. The second mobile telephony provider may store the user information in a resolver database 114. The resolver database 114 may be updated in realtime, in batch mode, or at sched uled intervals via connection 160 over IP network 120…. The SMS messag ing hub 112 would convert the SMPP protocol received from the application server 110 to a native signalling network 118 for delivery subscriber B.” messages that are sent from one network service provider to customers for another can be converted to the recipient native protocol. ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Robertson-Yi with Fighel in order to incorporate wherein the second OTT messaging channel is configured to be built over network services of at least another network service provider.


Regarding Claim 2, Robertson-Yi-Fighel discloses claim 1 as set forth above.
Robertson further discloses wherein the first client device is not directly coupled to the second client device via the first OTT messaging channel (Robertson: col.17 lines 40-50 “In one embodiment, the routing module 206 maintains and/or directs connectivity for a communication and/or a communications session with at least one destination 106 selected by the endpoint selection module 204, using one or more of the communications protocols described above (e.g., SIP), or the like. The routing module 206 may make an initial connection, sending, routing, and/or forwarding a communications request and/or a communication itself to a selected destination 106.” communications are performed via the routing module, and therefore the two users in the communication are not directly coupled via the same messaging channel. ).

Regarding Claim 3, Robertson-Yi-Fighel discloses claim 1 as set forth above.
Robertson further discloses wherein the enterprise system ID is one of a phone number, a unique identifier issued by the multi-tenant system, a unique name, or an address  (Robertson: col.10 lines 36-48 “A communications switch 102a-n, in one embodiment, may receive a communication and/or a communications request for a role in an organization 122a-n, and a role may comprise a pool of one or more members” col.9 lines 5-12 “In this manner, a first user, communications device 106a, endpoint 106a, or the like may send a communications request or otherwise initiate a communication and/or communications session with a user, a role, an organization, or the like with a phone number, extension number, or other identifier, without knowledge of which endpoint 106b the endpoint controller 104 selects for the communication and/or communications session.” col.17 line 44- col 18 line 1 “In one embodiment, a user (e.g., a participant in the communication session) provides an alternate identifier for the new destination 106 for the transfer, such as a telephone number, an extension number, a name, a username, an email address” the ID can be a phone number, a username, a name, or an email address, meeting each of these requirements.).

Regarding Claim 6 Robertson-Yi-Fighel discloses claim 1 as set forth above.
Robertson further discloses wherein the first OTT messaging channel performs text based communications (Robertson: co.19 line 5-8 “In certain embodiments, the routing module 206 may transcribe audio into text or vice versa (e.g., convert text to audio) with little or no delay to the communication.”  col.7 lines 13-16 text communications) and the second OTT messaging channel performs voice based communications (Robertson: “In certain embodiments, the routing module 206 may transcribe audio into text or vice versa (e.g., convert text to audio) with little or no delay to the communication.” col.7 lines 13-16 voice communications).

Regarding Claim 7 Robertson-Yi-Fighel discloses claim 1 as set forth above.
Robertson further discloses wherein the first OTT messaging channel performs text (Robertson: co.19 line 5-8 “In certain embodiments, the routing module 206 may transcribe audio into text or vice versa (e.g., convert text to audio) with little or no delay to the communication.”  col.7 lines 13-16 text communications) based communications and the second OTT messaging channel performs video based communications (Robertson: “In certain embodiments, the routing module 206 may transcribe audio into text or vice versa (e.g., convert text to audio) with little or no delay to the communication.” col.7 lines 13-16 video communications.  while col.19 does not explicitly describe the converting of video to text, it still describes converting sessions generally from one to another, and in this case, it is obvious that at least the audio form the video communication can be converted to text using the cited function.).

Regarding Claim 8 Robertson-Yi-Fighel discloses claim 1 as set forth above.
“The information that the endpoint selection module 204 receives from one or more destinations 106, in certain embodiments, may comprise a current availability of one or more users.”  ); and 
selecting a second client device as the client device of the available agent (Robertson: col.14 lines 46-56 “The endpoint selection module 204 may select a destination 106 with a most available user, with a first available user, or the like based on the received information, selecting a user with a requested role that is currently available to accept the communications session (e.g. not exercising, not dining or eating, or the like), based on information received from a user's personal mobile device 106, from a user's activity tracker device (e.g., directly from an activity tracker device, from a mobile telephone paired to an activity tracker device, or the like).” ).

Regarding Claim 15 Robertson discloses A non-transitory computer readable storage medium (Robertson: col.4 lines 1-15), storing instructions for: 
receiving, by a multi-tenant system (Robertson: Fig.1B Communication switch 102) configured to store tenant data in a same physical database arranged so that tenant data of each tenant is kept logically separate from that of other tenants (Robertson: Fig. 1 shows endpoint switch 102 containing endpoint controller 104, and fig.3 shows that 104 contains portal module 124, col.11 lines 39-49 “Each portal module 124a-n, in the depicted embodiment, comprises one of a plurality of decentralized portal modules 124a-n operating at different geographic locations for dif ferent organizations 122a-in. In this manner, the plurality of portal modules 124a-n may be configured to provide one or more users with access to profile pages for the different organizations 122a-n, indexed and accessible by role, with each organization 122a-n managing and/or controlling Secu rity for its own pages and each portal module 124a-n monitoring and publishing communications from its own associated endpoint controller 104.” each portal contains information about user for each respective organization, indexed by role, therefore logically separated.), 
“and one or more communications channels 108.” col.7 lines 39-63 “ In certain embodiments, the communications Switch 102 and/or an associated session controller may comprise an internet protocol (IP) PBX with internet protocol connectivity, providing audio, video, text, and/or data communications to and/or from one or more endpoints 106 using a transmission control protocol/internet protocol (TCP/IP) protocol stack, or the like….The communications Switch 102 (e.g., the session controller) may be configured to receive one or more communications requests of the communications protocol, to broker a communications session between two endpoints 106a, 106b or other destinations 106.” under broadest reasonable interpretation, Over the top communication channels are communication channels are operate over the internet, it can be seen that all communications can be performed via networks 108, which includes LAN, WAN, internet etc, such as in col.6 lines 35-40.  It can also be seen in Col.7 lines 12-38 that for each of video, audio and text communications, an internet protocol is provided.   a communication request is received via a communication channel such as one that provides audio, video, and/or text), 
the request comprising an enterprise system identifier (ID) for an enterprise that is a tenant of the multi-tenant system (Robertson: col.10 lines 36-48 “A communications switch 102a-n, in one embodiment, may receive a communication and/or a communications request for a role in an organization 122a-n, and a role may comprise a pool of one or more members” col.9 lines 5-12 “In this manner, a first user, communications device 106a, endpoint 106a, or the like may send a communications request or otherwise initiate a communication and/or communications session with a user, a role, an organization, or the like with a phone number, extension number, or other identifier, without knowledge of which endpoint 106b the endpoint controller 104 selects for the communication and/or communications session.” the request can contain information regarding a role phone number extension or other types of identifiers which is related to a person of a particular role in the enterprise.  for example col.6 line 63 shows an enterprise session controller and col.9 line 25-37 shows the enterprise roles in an organization.)
“The communications switch 102, in one embodiment, comprises a hardware communications Switch. The communications switch 102 and/or the endpoint controller 104 may comprise one or more communications ports and/or inter faces (e.g., one or more physical or virtual network inter faces), such as one or more Ethernet ports (e.g., 8P8C, RJ45), one or more telephone ports (e.g., RJ11, RJ14, RJ25, 6P4C), one or more wireless interfaces (e.g., Wi-FiR) or IEEE 802.11 interface; BluetoothR) interface; mobile tele communications radio such as 2G, 3G, 4G, and/or 5G interface), one or more fiber-optic transceivers, or other ports and/or interfaces, using which the communications switch 102 may send and/or receive voice and/or data communications over the one or more communications channels 108 (e.g., a local area network (LAN), a wide area network (WAN), the public switched telephone network (PSTN), the Internet, a wireless channel and/or network, a wired channel and/or network, a T1 line, an E1 line, a fiber-optic channel, or the like).” the channel is between the switch 102 and the UE, channel 108, can be a plurality of types of channels.  In this case, the mobile tele communication channels, internet, TI E1 fiberoptic channels are all provided by a network service provider.);  
28creating a first connection via the first OTT messaging channel with the first client device (Robertson: Fig.1B, col.6 lines 10-21 “and one or more communications channels 108.” col.7 lines 39-63 “ In certain embodiments, the communications Switch 102 and/or an associated session controller may comprise an internet protocol (IP) PBX with internet protocol connectivity, providing audio, video, text, and/or data communications to and/or from one or more endpoints 106 using a transmission control protocol/internet protocol (TCP/IP) protocol stack, or the like….The communications Switch 102 (e.g., the session controller) may be configured to receive one or more communications requests of the communications protocol, to broker a communications session between two endpoints 106a, 106b or other destinations 106.” a connection is established between the communication 106 to the communications switch via channel 108)
“In one embodiment, a communications request to initiate a new communications session may include and/or reference a public key certificate identifying a user (e.g., an individual, an employee), a role, an organization 122, or the like associated with a session endpoint masqueraded and/or represented by the identity module 202. The security module 302, in one embodiment, may validate the public key certificate using Web of Trust (WOT) association rules, may check a designated revoker to ensure that the WOT public key certificate has not been revoked, or the like. In a further embodiment, the security module 302 may validate the public key certificate using public-key infrastructure PKI rules with trusted roots from one or more certificate authori ties (CAs), may check a CA's certificate revocation list (CRL) to ensure that the PKI public key certificate has not been revoked, or the like.” the public key certificate is a connection protocol parameter.  Furhter, in col.20 lines 41-55, a trust value can be used to initiate a conection, as well as generally a certificate , or identity in col.20 lines 15-40); 
accessing, by the multi-tenant system, a second set of connection protocol parameters for a second OTT messaging channel, the second set of connection protocol parameters associated with the enterprise (Robertson: col.9 lines 12-24 “In a further embodiment, the endpoint controller 104 may be configured to receive a request for an individual, a role, an organization, or the like without a phone number or extension number, but with another identifier, such as a name, a title, an email address, a username, a department, or the like. The endpoint controller 104 may query a directory (e.g., a lightweight directory access protocol (LDAP) server), a database, a lookup table, and/or another data structure with the received identifier, to determine one or more endpoints 106 associated with the identifier, in order to select an endpoint 106 as a destination for the requested communication and/or communication session.” the endpoint controller access an directory to find out connection parameters to find a destination for the connection.  This information can be related to an enterprise endpoint such as in col.12 line 12-25. Also Robertson: col.19 lines 50-55 “In certain embodiments, the security module 302 may authenticate a destination 106 (e.g., a Software or hardware SIP endpoint, or the like). For example, the security module 302 may validate and/or authenticate a username or other unique identifier and a password in response to a destination 106 registering with the endpoint selection module 204 to receive one or more communications.” similarly, the destination for the communication request can also be validated using the same method as above for the first set of connection protocol parameters.); 
creating a second connection via the second OTT messaging channel with a second client device associated with the enterprise (Robertson: Col.25 lines 17-30 “A routing module 206 maintains 506 and/or directs 506 connectivity for the session with at least the selected 504 destination 106 using the communications protocol and the method 500 ends.” a connection is established between the routing module and the destination endpoint.  It can be seen the routing module is part of endpoint controller 104 in Fig.3, which is part of the communication switch in Fig. 1B.); and 
performing communications between the first client device and the second client device (Robertson: col.17 lines 40-53 “In one embodiment, the routing module 206 maintains and/or directs connectivity for a communication and/or a communications session with at least one destination 106 selected by the endpoint selection module 204, using one or more of the communications protocols described above (e.g., SIP), or the like. The routing module 206 may make an initial connection, sending, routing, and/or forwarding a communications request and/or a communication itself to a selected destination 106. The routing module 206, in this manner, may use an established communications session to spawn and/or transfer one or more live or non-live communications, such as, Voice/audio, text, video, documents, or the like” It can be seen the routing module is part of endpoint controller 104 in Fig.3, which is part of the communication switch in Fig. 1B. Communications are routed to and from the destination via the routing module.), the performing comprising, 
repeating one or more times: receiving a first message from the first client device via the first OTT messaging channel (Robertson: col.17 lines 45-49 “The routing module 206 may make an initial connection, sending, routing, and/or forwarding a communications request and/or a communication itself to a selected destination 106.” a communication itself, is a first message.); 
“For example, some destinations 106 may support video while others may not, or may support different formats of Video and/or audio. A recipient of a communication may have a preference for text, while an originator of the communication may have a preference for voice, or vice versa. In certain embodiments, the routing module 206 may transcribe audio into text or vice versa (e.g., convert text to audio) with little or no delay to the communication. The routing module 206, in certain embodiments, may store and/or maintain a table, a list, or another data structure defining one or more preferences (e.g., based on user input), compatibilities, or the like and may transcode or convert a communications session based on the one or more preferences, compatibilities” based on preference or capabilities of the destination channel, the message can be converted.); 
sending the converted first message via the second OTT messaging channel to the second client device (Robertson: col.18 lines 63-67 “n certain embodiments, the routing module 206 may be configured to transcode and/or convert a communication session into a different format and/or mode of communication for transferring the communication session, based on a preference and/or compatibility of the new destination 106.” ).
However Robertson does not explicitly disclose a request from a first client device via a first over-the-top (OTT) messaging channel generated by a first OTT messaging application executing on the first client device; wherein the second OTT messaging channel is configured to be built over network services of at least another network service provider; receiving a second message from the second client device via the second OTT messaging channel generated by a second OTT messaging application executing on the second client device; converting the second message to a message conforming with the first OTT messaging channel; and sending the converted second message via the first OTT messaging channel to the first client device.
Yi discloses receiving a request from a first client device via a first over-the-top (OTT) messaging channel generated by a first OTT messaging application executing on the first client device “More specifically, method 160 begins with the chat synchronizer 40 receiving a chat message from a user in the virtual chat room 60 (box 162). As above, chat synchronizer 40 will then determine whether the chat message is to be sent to the other user(s) as a direct message or an indirect message (box 164).” via a chat service, such as facebook/skype etc shown in Fig.1 to the chat synchronizer 40, a message is received. para.0027 “Thus, if the users of client devices 12, 14 have a FACE BOOK account, the chat applications executing on client devices 12, 14 would include a FACEBOOK user application. Similarly, if the user of client devices 12, 14 have a WHATSAPP account, the client applications executing on client devices 12, 14 would include a WHATSAPP user application. Of course, each client device 12, 14 may execute the same or different user applications depending on which chat platforms 50 the user(s) are associated with.” it can be seen in Fig. 1 that each device can be using different chatting apps, such as whatsapp or facebook.);
receiving a second message from the second client device via the second OTT messaging channel generated by a second OTT messaging application executing on the second client device (Yi: Fig.6B 162, para.0067 “More specifically, method 160 begins with the chat synchronizer 40 receiving a chat message from a user in the virtual chat room 60 (box 162). As above, chat synchronizer 40 will then determine whether the chat message is to be sent to the other user(s) as a direct message or an indirect message (box 164).” via a chat service, such as facebook/skype etc shown in Fig.1 to the chat synchronizer 40, a message is received.  It can be seen in Fig. 7 and para.0112 that the communication is between two users using different messaging apps, facebook messenger, and not facebook messenger.); 
converting the second message to a converted second message conforming with the first OTT messaging channel (Yi: para.0064 “ Indirect messaging, however, involves a situation where one or more of the intended recipient(s) of the chat message and the sending user is/are on different, possibly incompatible, chat platforms 50. In these cases, chat synchronizer may be configured to translate the chat messages between the formats of the chat platforms, if needed. “ messages can be translated based on formats of the receiving platforms.); and 
“Indirect messaging, however, controls the chat synchronizer 40 to select the chat proxy 30 that is appropriate for the intended recipient(s) of the chat message (box 168), edit the message to identify the sender, if needed (box 170), and send the message to the proxy middleware function of the selected chat proxy 30 (box 172).”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Robertson and Yi in order to incorporate a request from a first client device via a first over-the-top (OTT) messaging channel generated by a first OTT messaging application executing on the first client device; receiving a second message from the second client device via the second OTT messaging channel generated by a second OTT messaging application executing on the second client device; converting the second message to a message conforming with the first OTT messaging channel; and sending the converted second message via the first OTT messaging channel to the first client device.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving communications between different mediums (Yi: para.0003-0004).
However Robertson-Yi does not explicitly disclose wherein the second OTT messaging channel is configured to be built over network services of at least another network service provider.
Fighel discloses wherein the second OTT messaging channel is configured to be built over network services of at least another network service provider (Fighel: col.4 lines 14-18 “in FIG. 1, a subscriber A associated with a telephony device 102 on the first network 106 is sending an SMS com munication to a Subscriber B associated with a telephony device 104 on the second telephony network 108.”  col.5 lines 23-42 “The non-native service provider may partner with a second mobile telephony provider of the second telephony network 108 to provide SMS messages to each other customers. In Such a partnership, the non-native service provider may pro vide a list of users and their associated information from user information DB 140 to the second mobile telephony provider. The second mobile telephony provider may store the user information in a resolver database 114. The resolver database 114 may be updated in realtime, in batch mode, or at sched uled intervals via connection 160 over IP network 120…. The SMS messag ing hub 112 would convert the SMPP protocol received from the application server 110 to a native signalling network 118 for delivery subscriber B.” messages that are sent from one network service provider to customers for another can be converted to the recipient native protocol. ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Robertson-Yi with Fighel in order to incorporate wherein the second OTT messaging channel is configured to be built over network services of at least another network service provider.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of allowing for communication between different network service providers, and to provide additional benefit of improved user experience by allowing the user to roam to areas with different service providers and still communicate with others (Fighel: col.1 lines 23-56.)

Regarding Claims 16, 17, and 20 they do not teach nor further define over the limitations of claims 2, 3, and 8.  Therefore claims 16, 17, and 20 are rejected under the same rationale as claims 2, 3, and 8.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (hereinafter Robertson, US 9,584,518 B2) in view of Yi et al. (hereinafter Yi, US 2016/0149839 A1) further in view of Fighel (US 8,792,882 B2).

Regarding Claim 9 Robertson discloses A method comprising: 
receiving, by an online system (Robertson: Fig.1B Communication switch 102), 
a request from a first client device via a first over-the-top (OTT) messaging channel (Robertson: Fig.1B, col.6 lines 10-21 “and one or more communications channels 108.” col.7 lines 39-63 “ In certain embodiments, the communications Switch 102 and/or an associated session controller may comprise an internet protocol (IP) PBX with internet protocol connectivity, providing audio, video, text, and/or data communications to and/or from one or more endpoints 106 using a transmission control protocol/internet protocol (TCP/IP) protocol stack, or the like….The communications Switch 102 (e.g., the session controller) may be configured to receive one or more communications requests of the communications protocol, to broker a communications session between two endpoints 106a, 106b or other destinations 106.” under broadest reasonable interpretation, Over the top communication channels are communication channels are operate over the internet, it can be seen that all communications can be performed via networks 108, which includes LAN, WAN, internet etc, such as in col.6 lines 35-40.  It can also be seen in Col.7 lines 12-38 that for each of video, audio and text communications, an internet protocol is provided.   a communication request is received via a communication channel such as one that provides audio, video, and/or text), 
the request comprising an identifier (ID) associated with a user of a second client device (Robertson: col.10 lines 36-48 “A communications switch 102a-n, in one embodiment, may receive a communication and/or a communications request for a role in an organization 122a-n, and a role may comprise a pool of one or more members” col.9 lines 5-12 “In this manner, a first user, communications device 106a, endpoint 106a, or the like may send a communications request or otherwise initiate a communication and/or communications session with a user, a role, an organization, or the like with a phone number, extension number, or other identifier, without knowledge of which endpoint 106b the endpoint controller 104 selects for the communication and/or communications session.” the request can contain information regarding a role phone number extension or other types of identifiers which is related to a person of a particular role in the enterprise.  for example col.6 line 63 shows an enterprise session controller and col.9 line 25-37 shows the enterprise roles in an organization.); 
wherein the first OTT messaging channel is configured to be built over network services of at least one network service provider (Robertson: col.6 lines 22-40 “The communications switch 102, in one embodiment, comprises a hardware communications Switch. The communications switch 102 and/or the endpoint controller 104 may comprise one or more communications ports and/or inter faces (e.g., one or more physical or virtual network inter faces), such as one or more Ethernet ports (e.g., 8P8C, RJ45), one or more telephone ports (e.g., RJ11, RJ14, RJ25, 6P4C), one or more wireless interfaces (e.g., Wi-FiR) or IEEE 802.11 interface; BluetoothR) interface; mobile tele communications radio such as 2G, 3G, 4G, and/or 5G interface), one or more fiber-optic transceivers, or other ports and/or interfaces, using which the communications switch 102 may send and/or receive voice and/or data communications over the one or more communications channels 108 (e.g., a local area network (LAN), a wide area network (WAN), the public switched telephone network (PSTN), the Internet, a wireless channel and/or network, a wired channel and/or network, a T1 line, an E1 line, a fiber-optic channel, or the like).” the channel is between the switch 102 and the UE, channel 108, can be a plurality of types of channels.  In this case, the mobile tele communication channels, internet, TI E1 fiberoptic channels are all provided by a network service provider.);
creating a first connection via the first OTT messaging channel with the first client device (Robertson: Fig.1B, col.6 lines 10-21 “and one or more communications channels 108.” col.7 lines 39-63 “ In certain embodiments, the communications Switch 102 and/or an associated session controller may comprise an internet protocol (IP) PBX with internet protocol connectivity, providing audio, video, text, and/or data communications to and/or from one or more endpoints 106 using a transmission control protocol/internet protocol (TCP/IP) protocol stack, or the like….The communications Switch 102 (e.g., the session controller) may be configured to receive one or more communications requests of the communications protocol, to broker a communications session between two endpoints 106a, 106b or other destinations 106.” a connection is established between the communication 106 to the communications switch via channel 108)
 via a first set of connection protocol parameters (Robertson: col.19 lines 34-49 “In one embodiment, a communications request to initiate a new communications session may include and/or reference a public key certificate identifying a user (e.g., an individual, an employee), a role, an organization 122, or the like associated with a session endpoint masqueraded and/or represented by the identity module 202. The security module 302, in one embodiment, may validate the public key certificate using Web of Trust (WOT) association rules, may check a designated revoker to ensure that the WOT public key certificate has not been revoked, or the like. In a further embodiment, the security module 302 may validate the public key certificate using public-key infrastructure PKI rules with trusted roots from one or more certificate authori ties (CAs), may check a CA's certificate revocation list (CRL) to ensure that the PKI public key certificate has not been revoked, or the like.” the public key certificate is a connection protocol parameter.  Furhter, in col.20 lines 41-55, a trust value can be used to initiate a conection, as well as generally a certificate , or identity in col.20 lines 15-40); 
accessing, by the online system, a second set of connection protocol parameters for a second messaging channel (Robertson: col.9 12-24 directory, LDAP server), the second set of connection protocol parameters associated with the identifier (Robertson: col.9 lines 12-24 “In a further embodiment, the endpoint controller 104 may be configured to receive a request for an individual, a role, an organization, or the like without a phone number or extension number, but with another identifier, such as a name, a title, an email address, a username, a department, or the like. The endpoint controller 104 may query a directory (e.g., a lightweight directory access protocol (LDAP) server), a database, a lookup table, and/or another data structure with the received identifier, to determine one or more endpoints 106 associated with the identifier, in order to select an endpoint 106 as a destination for the requested communication and/or communication session.” the endpoint controller access an directory to find out connection parameters to find a destination for the connection.  This information can be related to an enterprise endpoint such as in col.12 line 12-25.); 
creating a second connection via the second messaging channel with the second client device (Robertson: Col.25 lines 17-30 “A routing module 206 maintains 506 and/or directs 506 connectivity for the session with at least the selected 504 destination 106 using the communications protocol and the method 500 ends.” a connection is established between the routing module and the destination endpoint.  It can be seen the routing module is part of endpoint controller 104 in Fig.3, which is part of the communication switch in Fig. 1B.); and 
performing communications between the first client device and the second client device (Robertson: col.17 lines 40-53 “In one embodiment, the routing module 206 maintains and/or directs connectivity for a communication and/or a communications session with at least one destination 106 selected by the endpoint selection module 204, using one or more of the communications protocols described above (e.g., SIP), or the like. The routing module 206 may make an initial connection, sending, routing, and/or forwarding a communications request and/or a communication itself to a selected destination 106. The routing module 206, in this manner, may use an established communications session to spawn and/or transfer one or more live or non-live communications, such as, Voice/audio, text, video, documents, or the like” It can be seen the routing module is part of endpoint controller 104 in Fig.3, which is part of the communication switch in Fig. 1B. Communications are routed to and from the destination via the routing module.), the performing comprising: 
receiving a first message from the first client device via the first OTT messaging channel (Robertson: col.17 lines 45-49 “The routing module 206 may make an initial connection, sending, routing, and/or forwarding a communications request and/or a communication itself to a selected destination 106.” a communication itself, is a first message.); 
converting the first message to a converted first message conforming with the second messaging channel (Robertson: col.19 lines 1-14 “For example, some destinations 106 may support video while others may not, or may support different formats of Video and/or audio. A recipient of a communication may have a preference for text, while an originator of the communication may have a preference for voice, or vice versa. In certain embodiments, the routing module 206 may transcribe audio into text or vice versa (e.g., convert text to audio) with little or no delay to the communication. The routing module 206, in certain embodiments, may store and/or maintain a table, a list, or another data structure defining one or more preferences (e.g., based on user input), compatibilities, or the like and may transcode or convert a communications session based on the one or more preferences, compatibilities” based on preference or capabilities of the destination channel, the message can be converted.); 
sending the converted first message via the second messaging channel to the second client device (Robertson: col.18 lines 63-67 “n certain embodiments, the routing module 206 may be configured to transcode and/or convert a communication session into a different format and/or mode of communication for transferring the communication session, based on a preference and/or compatibility of the new destination 106.” );  
However Robertson does not explicitly disclose receiving, by an online system, a request from a first client device via a first over-the-top (OTT) messaging channel generated by a first OTT messaging application executing on the first client device; receiving a second message from the second client device via the second messaging channel; converting the second message to a converted second message conforming with the first OTT messaging channel; and sending the converted second message via the first OTT messaging channel to the first client device.
Yi discloses receiving, by an online system, a request from a first client device via a first over-the-top (OTT) messaging channel generated by a first OTT messaging application executing on the first client device (Yi: Fig.6B 162, para.0067 “More specifically, method 160 begins with the chat synchronizer 40 receiving a chat message from a user in the virtual chat room 60 (box 162). As above, chat synchronizer 40 will then determine whether the chat message is to be sent to the other user(s) as a direct message or an indirect message (box 164).” via a chat service, such as facebook/skype etc shown in Fig.1 to the chat synchronizer 40, a message is received. para.0027 “Thus, if the users of client devices 12, 14 have a FACE BOOK account, the chat applications executing on client devices 12, 14 would include a FACEBOOK user application. Similarly, if the user of client devices 12, 14 have a WHATSAPP account, the client applications executing on client devices 12, 14 would include a WHATSAPP user application. Of course, each client device 12, 14 may execute the same or different user applications depending on which chat platforms 50 the user(s) are associated with.” it can be seen in Fig. 1 that each device can be using different chatting apps, such as whatsapp or facebook.);
26receiving a second message from the second client device via the second messaging channel (Yi: Fig.6B 162, para.0067 “More specifically, method 160 begins with the chat synchronizer 40 receiving a chat message from a user in the virtual chat room 60 (box 162). As above, chat synchronizer 40 will then determine whether the chat message is to be sent to the other user(s) as a direct message or an indirect message (box 164).” via a chat service, such as facebook/skype etc shown in Fig.1 to the chat synchronizer 40, a message is received.); 
converting the second message to a converted second message conforming with the first OTT messaging channel (Yi: para.0064 “ Indirect messaging, however, involves a situation where one or more of the intended recipient(s) of the chat message and the sending user is/are on different, possibly incompatible, chat platforms 50. In these cases, chat synchronizer may be configured to translate the chat messages between the formats of the chat platforms, if needed. “ messages can be translated based on formats of the receiving platforms.); and 
sending the converted second message via the first OTT messaging channel to the first client device (Yi: Fig.6B 172, para.0067 “Indirect messaging, however, controls the chat synchronizer 40 to select the chat proxy 30 that is appropriate for the intended recipient(s) of the chat message (box 168), edit the message to identify the sender, if needed (box 170), and send the message to the proxy middleware function of the selected chat proxy 30 (box 172).”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Robertson and Yi in order to incorporate receiving, by an online system, a request from a first client device via a first over-the-top (OTT) messaging channel generated by a first OTT messaging application executing on the first client device; receiving a second message from the second client device via the second OTT messaging channel;  23converting the second message to a converted second message conforming with the first OTT messaging channel; and sending the converted second message via the first OTT messaging channel to the first client device, or in other words, the idea that this converting/transcoding operates in both directions.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving communications between different mediums (Yi: para.0003-0004).

Regarding Claim 10, Robertson-Yi discloses claim 9 as set forth above.
“In one embodiment, the routing module 206 maintains and/or directs connectivity for a communication and/or a communications session with at least one destination 106 selected by the endpoint selection module 204, using one or more of the communications protocols described above (e.g., SIP), or the like. The routing module 206 may make an initial connection, sending, routing, and/or forwarding a communications request and/or a communication itself to a selected destination 106.” communications are performed via the routing module, and therefore the two users in the communication are not directly coupled via the same messaging channel. ).

Regarding Claim 11, Robertson-Yi discloses claim 9 as set forth above.
Robertson further discloses wherein the ID is one of a phone number, a unique identifier issued by the online system, a unique name, or an address  (Robertson: col.10 lines 36-48 “A communications switch 102a-n, in one embodiment, may receive a communication and/or a communications request for a role in an organization 122a-n, and a role may comprise a pool of one or more members” col.9 lines 5-12 “In this manner, a first user, communications device 106a, endpoint 106a, or the like may send a communications request or otherwise initiate a communication and/or communications session with a user, a role, an organization, or the like with a phone number, extension number, or other identifier, without knowledge of which endpoint 106b the endpoint controller 104 selects for the communication and/or communications session.” col.17 line 44- col 18 line 1 “In one embodiment, a user (e.g., a participant in the communication session) provides an alternate identifier for the new destination 106 for the transfer, such as a telephone number, an extension number, a name, a username, an email address” the ID can be a phone number, a username, a name, or an email address, meeting each of these requirements.).

Claims 4-5, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (hereinafter Robertson, US 9,584,518 B2) in view of Yi et al. (hereinafter Yi, US 2016/0149839 A1) further in view of Fighel (US 8,792,882 B2) in view of Paluch (US 2012/0290952 A1).

Regarding Claim 4, Robertson-Yi-Fighel discloses claim 1 as set forth above.
Robertson further discloses further comprising: 
receiving, by the multi-tenant system, from the second client device, a request to switch from the second OTT messaging channel to a third OTT messaging channel (Robertson: col.17 lines 54-57 “In certain embodiments, the routing module 206 is con figured to transfer an ongoing communications session (e.g., a phone call, a video conference) from one destination 106 to another destination 106,” col.19 lines 1-15 “For example, some destinations 106 may support video while others may not, or may support different formats of Video and/or audio. A recipient of a communication may have a preference for text, while an originator of the communication may have a preference for voice, or vice versa. In certain embodiments, the routing module 206 may transcribe audio into text or vice versa (e.g., convert text to audio) with little or no delay to the communication. The routing module 206, in certain embodiments, may store and/or maintain a table, a list, or another data structure defining one or more preferences (e.g., based on user input), compatibilities, or the like and may transcode or convert a communications session based on the one or more prefer ences, compatibilities, or the like in response to transferring the communications session to a different destination 106.” system can receive a request to transfer from one channel to another, i.e. destination with different communication mediums.); 
accessing, by the multi-tenant system, a third set of connection protocol parameters for the third OTT messaging channel, the third set of connection parameters associated with the enterprise (Robertson: col.19 lines 1-15 “The routing module 206, in certain embodiments, may store and/or maintain a table, a list, or another data structure defining one or more preferences (e.g., based on user input), compatibilities, or the like and may transcode or convert a communications session based on the one or more preferences, compatibilities, or the like in response to transferring the communications session to a different destination 106.” the routing module access an directory to find out connection parameters to find a new communication compatibility for the connection.  This information can be related to an enterprise endpoint such as in col.12 line 12-25 as the destination is an enterprise user.); 
creating a third connection via the third OTT messaging channel with the second client device (Robertson: Col.17 lines 54-64 “In certain embodiments, the routing module 206 is con figured to transfer an ongoing communications session (e.g., a phone call, a video conference) from one destination 106 to another destination 106, in response to a user (e.g., a participant in the communications session) requesting a transfer, by pressing a predefined button or key, or combi nation of buttons or keys; by selecting a transfer function in an application (e.g., computer executable program code) executing on a destination device 106 (e.g., a secure foot print); or the like.” after the transfer request, the routing module establishes a new communication, such as in col.18 lines 1-12.), 
However Robertson-Yi-Fighel does not explicitly disclose the third connection for use in communicating with the first client device via the multi tenant system.
Paluch discloses receiving, by the multi-tenant system, from the second client device, a request to switch from the second OTT messaging channel to a third OTT messaging channel (Paluch: para.0096 “In one or more additional arrangements, user interface 1400 may include additional controls (e.g., buttons, text boxes, etc.) that allow the user to specify and/or adjust various aspects of the chat session. For example, user interface 1400 may include one or more buttons that enable the user to convert a text chat session into an audio chat session and/or a video chat session (and vice versa).” request to switch from text/audio/video to one of the other options.); 
creating a third connection via the third OTT messaging channel with the second client device, the third connection for use in communicating with the first client device via the multi tenant system (Paluch: para.0096 “In one or more additional arrangements, user interface 1400 may include additional controls (e.g., buttons, text boxes, etc.) that allow the user to specify and/or adjust various aspects of the chat session. For example, user interface 1400 may include one or more buttons that enable the user to convert a text chat session into an audio chat session and/or a video chat session (and vice versa).” the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Robertson-Yi with Paluch in order to incorporate creating a third connection via the third OTT messaging channel with the second client device, the third connection for use in communicating with the first client device via the multi tenant system.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of allowing adjustments to the chat session, which has the expected benefit of improved user experience (Paluch: para.0096).

Regarding Claim 5, Robertson-Yi-Fighel-Paluch discloses claim 4 as set forth above.
Robertson further discloses responsive to creating the third connection (Robertson: Col.17 lines 54-64 “In certain embodiments, the routing module 206 is con figured to transfer an ongoing communications session (e.g., a phone call, a video conference) from one destination 106 to another destination 106, in response to a user (e.g., a participant in the communications session) requesting a transfer, by pressing a predefined button or key, or combination of buttons or keys; by selecting a transfer function in an application (e.g., computer executable program code) executing on a destination device 106 (e.g., a secure foot print); or the like.” after the transfer request, the routing module establishes a new communication, such as in col.18 lines 1-12.)
 performing communications between the first client device and the second client device (Robertson: col.17 lines 40-53 “In one embodiment, the routing module 206 maintains and/or directs connectivity for a communication and/or a communications session with at least one destination 106 selected by the endpoint selection module 204, using one or more of the communications protocols described above (e.g., SIP), or the like. The routing module 206 may make an initial connection, sending, routing, and/or forwarding a communications request and/or a communication itself to a selected destination 106. The routing module 206, in this manner, may use an established communications session to spawn and/or transfer one or more live or non-live communications, such as, Voice/audio, text, video, documents, or the like” It can be seen the routing module is part of endpoint controller 104 in Fig.3, which is part of the communication switch in Fig. 1B. Communications are routed to and from the destination via the routing module.), comprising, 
repeating one or more times: receiving a third message from the first client device via the first OTT messaging channel (Robertson: col.17 lines 45-49 “The routing module 206 may make an initial connection, sending, routing, and/or forwarding a communications request and/or a communication itself to a selected destination 106.” a communication itself, is a first message.); 
converting the third message to a converted third message conforming with the third OTT messaging channel (Robertson: col.19 lines 1-14 “For example, some destinations 106 may support video while others may not, or may support different formats of Video and/or audio. A recipient of a communication may have a preference for text, while an originator of the communication may have a preference for voice, or vice versa. In certain embodiments, the routing module 206 may transcribe audio into text or vice versa (e.g., convert text to audio) with little or no delay to the communication. The routing module 206, in certain embodiments, may store and/or maintain a table, a list, or another data structure defining one or more preferences (e.g., based on user input), compatibilities, or the like and may transcode or convert a communications session based on the one or more preferences, compatibilities” based on preference or capabilities of the destination channel, the message can be converted.); 
sending the converted third message via the third OTT messaging channel to the second client device sending the converted first message via the second OTT messaging channel to the second client device (Robertson: col.18 lines 63-67 “n certain embodiments, the routing module 206 may be configured to transcode and/or convert a communication session into a different format and/or mode of communication for transferring the communication session, based on a preference and/or compatibility of the new destination 106.” ); 

Yi discloses receiving a fourth message from the second client device via the third OTT messaging channel (Yi: Fig.6B 162, para.0067 “More specifically, method 160 begins with the chat synchronizer 40 receiving a chat message from a user in the virtual chat room 60 (box 162). As above, chat synchronizer 40 will then determine whether the chat message is to be sent to the other user(s) as a direct message or an indirect message (box 164).” via a chat service, such as facebook/skype etc shown in Fig.1 to the chat synchronizer 40, a message is received.); 
converting the fourth message to a converted fourth message conforming with the first OTT messaging channel (Yi: para.0064 “ Indirect messaging, however, involves a situation where one or more of the intended recipient(s) of the chat message and the sending user is/are on different, possibly incompatible, chat platforms 50. In these cases, chat synchronizer may be configured to translate the chat messages between the formats of the chat platforms, if needed. “ messages can be translated based on formats of the receiving platforms.); and 
sending the converted fourth message via the first OTT messaging channel to the first client device (Yi: Fig.6B 172, para.0067 “Indirect messaging, however, controls the chat synchronizer 40 to select the chat proxy 30 that is appropriate for the intended recipient(s) of the chat message (box 168), edit the message to identify the sender, if needed (box 170), and send the message to the proxy middleware function of the selected chat proxy 30 (box 172).”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Robertson-Yi-Fighel-Paluch in order to incorporate receiving a fourth message from the second client device via the third OTT messaging channel; converting the fourth message to a converted fourth message conforming with the first OTT messaging channel; and sending the converted fourth message via the first OTT messaging channel to the first client device.


Regarding Claims 18-19 they do not teach nor further define over the limitations of claims 4-5.  Therefore claims 18-19 are rejected under the same rationale as claims 4-5.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (hereinafter Robertson, US 9,584,518 B2) in view of Yi et al. (hereinafter Yi, US 2016/0149839 A1) in view of Paluch (US 2012/0290952 A1).

Regarding Claim 4, Robertson-Yi discloses claim 9 as set forth above.
Robertson discloses further comprising: receiving, by the online system, from the second client device, a request to switch from the second OTT messaging channel to a third OTT messaging channel (Robertson: col.17 lines 54-57 “In certain embodiments, the routing module 206 is con figured to transfer an ongoing communications session (e.g., a phone call, a video conference) from one destination 106 to another destination 106,” col.19 lines 1-15 “For example, some destinations 106 may support video while others may not, or may support different formats of Video and/or audio. A recipient of a communication may have a preference for text, while an originator of the communication may have a preference for voice, or vice versa. In certain embodiments, the routing module 206 may transcribe audio into text or vice versa (e.g., convert text to audio) with little or no delay to the communication. The routing module 206, in certain embodiments, may store and/or maintain a table, a list, or another data structure defining one or more preferences (e.g., based on user input), compatibilities, or the like and may transcode or convert a communications session based on the one or more prefer ences, compatibilities, or the like in response to transferring the communications session to a different destination 106.” system can receive a request to transfer from one channel to another, i.e. destination with different communication mediums.); 
“The routing module 206, in certain embodiments, may store and/or maintain a table, a list, or another data structure defining one or more preferences (e.g., based on user input), compatibilities, or the like and may transcode or convert a communications session based on the one or more preferences, compatibilities, or the like in response to transferring the communications session to a different destination 106.” the routing module access an directory to find out connection parameters to find a new communication compatibility for the connection.  This information can be related to an enterprise endpoint such as in col.12 line 12-25 as the destination is an enterprise user.); 
creating a third connection via the third OTT messaging channel with the second client device (Robertson: Col.17 lines 54-64 “In certain embodiments, the routing module 206 is con figured to transfer an ongoing communications session (e.g., a phone call, a video conference) from one destination 106 to another destination 106, in response to a user (e.g., a participant in the communications session) requesting a transfer, by pressing a predefined button or key, or combi nation of buttons or keys; by selecting a transfer function in an application (e.g., computer executable program code) executing on a destination device 106 (e.g., a secure foot print); or the like.” after the transfer request, the routing module establishes a new communication, such as in col.18 lines 1-12.), 
However Robertson-Yi does not explicitly disclose the third connection for use in communicating with the first client device via the online system.
Paluch discloses receiving, by the online system, from the second client device, a request to switch from the second OTT messaging channel to a third OTT messaging channel (Paluch: para.0096 “In one or more additional arrangements, user interface 1400 may include additional controls (e.g., buttons, text boxes, etc.) that allow the user to specify and/or adjust various aspects of the chat session. For example, user interface 1400 may include one or more buttons that enable the user to convert a text chat session into an audio chat session and/or a video chat session (and vice versa).” request to switch from text/audio/video to one of the other options.); 
“In one or more additional arrangements, user interface 1400 may include additional controls (e.g., buttons, text boxes, etc.) that allow the user to specify and/or adjust various aspects of the chat session. For example, user interface 1400 may include one or more buttons that enable the user to convert a text chat session into an audio chat session and/or a video chat session (and vice versa).” the session is then changed to a different type of channel for communication using the new channel in the same session.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Robertson-Yi with Paluch in order to incorporate creating a third connection via the third OTT messaging channel with the second client device, the third connection for use in communicating with the first client device via the online system.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of allowing adjustments to the chat session, which has the expected benefit of improved user experience (Paluch: para.0096).

Regarding Claim 13, Robertson-Yi-Paluch discloses claim 12 as set forth above.
Robertson further discloses responsive to creating the third connection (Robertson: Col.17 lines 54-64 “In certain embodiments, the routing module 206 is con figured to transfer an ongoing communications session (e.g., a phone call, a video conference) from one destination 106 to another destination 106, in response to a user (e.g., a participant in the communications session) requesting a transfer, by pressing a predefined button or key, or combination of buttons or keys; by selecting a transfer function in an application (e.g., computer executable program code) executing on a destination device 106 (e.g., a secure foot print); or the like.” after the transfer request, the routing module establishes a new communication, such as in col.18 lines 1-12.), 
“In one embodiment, the routing module 206 maintains and/or directs connectivity for a communication and/or a communications session with at least one destination 106 selected by the endpoint selection module 204, using one or more of the communications protocols described above (e.g., SIP), or the like. The routing module 206 may make an initial connection, sending, routing, and/or forwarding a communications request and/or a communication itself to a selected destination 106. The routing module 206, in this manner, may use an established communications session to spawn and/or transfer one or more live or non-live communications, such as, Voice/audio, text, video, documents, or the like” It can be seen the routing module is part of endpoint controller 104 in Fig.3, which is part of the communication switch in Fig. 1B. Communications are routed to and from the destination via the routing module.), 
comprising, repeating one or more times: receiving a third message from the first client device via the first OTT messaging channel (Robertson: col.17 lines 45-49 “The routing module 206 may make an initial connection, sending, routing, and/or forwarding a communications request and/or a communication itself to a selected destination 106.” a communication itself, is a first message.); 
converting the third message to a converted third message conforming with the third OTT messaging channel (Robertson: col.19 lines 1-14 “For example, some destinations 106 may support video while others may not, or may support different formats of Video and/or audio. A recipient of a communication may have a preference for text, while an originator of the communication may have a preference for voice, or vice versa. In certain embodiments, the routing module 206 may transcribe audio into text or vice versa (e.g., convert text to audio) with little or no delay to the communication. The routing module 206, in certain embodiments, may store and/or maintain a table, a list, or another data structure defining one or more preferences (e.g., based on user input), compatibilities, or the like and may transcode or convert a communications session based on the one or more preferences, compatibilities” based on preference or capabilities of the destination channel, the message can be converted.); 7 of 21 
“n certain embodiments, the routing module 206 may be configured to transcode and/or convert a communication session into a different format and/or mode of communication for transferring the communication session, based on a preference and/or compatibility of the new destination 106.” ); 
However Robertson does not explicitly disclose receiving a fourth message from the second client device via the third OTT messaging channel; converting the fourth message to a converted fourth message conforming with the first OTT messaging channel; and sending the converted fourth message via the first OTT messaging channel to the first client device.
Yi discloses receiving a fourth message from the second client device via the third OTT messaging channel (Yi: Fig.6B 162, para.0067 “More specifically, method 160 begins with the chat synchronizer 40 receiving a chat message from a user in the virtual chat room 60 (box 162). As above, chat synchronizer 40 will then determine whether the chat message is to be sent to the other user(s) as a direct message or an indirect message (box 164).” via a chat service, such as facebook/skype etc shown in Fig.1 to the chat synchronizer 40, a message is received.); 
converting the fourth message to a converted fourth message conforming with the first OTT messaging channel (Yi: para.0064 “ Indirect messaging, however, involves a situation where one or more of the intended recipient(s) of the chat message and the sending user is/are on different, possibly incompatible, chat platforms 50. In these cases, chat synchronizer may be configured to translate the chat messages between the formats of the chat platforms, if needed. “ messages can be translated based on formats of the receiving platforms.); and 
sending the converted fourth message via the first OTT messaging channel to the first client device (Yi: Fig.6B 172, para.0067 “Indirect messaging, however, controls the chat synchronizer 40 to select the chat proxy 30 that is appropriate for the intended recipient(s) of the chat message (box 168), edit the message to identify the sender, if needed (box 170), and send the message to the proxy middleware function of the selected chat proxy 30 (box 172).”).

One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving communications between different mediums (Yi: para.0003-0004).

Regarding Claim 14, Robertson-Yi-Paluch discloses claim 13 as set forth above.
Robertson further discloses wherein the second messaging channel is one of: an OTT messaging channel (Robertson: col.7 line 29 voice over ip) or a non-OTT messaging channel (Robertson: col.7 line 25-26 sms and mms).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Knaz US 2009/0284579 para.0005 and Fig. 1b shows converting from one communication to another.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133.  The examiner can normally be reached on 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453